Citation Nr: 0526562	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned that disability a 30 percent 
rating.  In January 2003, the case was remanded to the RO for 
a Travel Board hearing, which was held in September 2003.  In 
a February 2004 decision, the Board granted a 50 percent 
rating for PTSD.

The veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2004 Order, the Court granted a joint motion 
vacating the Board's February 2004 decision as to the part of 
the decision that denied an evaluation in excess of 50 
percent, and remanded the case to the Board for 
readjudication consistent with the motion.  

The Board remanded the case in April 2005 for a Travel Board 
hearing, which was held in June 2005 before the undersigned 
Veterans Law Judge.  

In statements received in August 2005, the veteran referred 
to claims regarding entitlement to service connection for a 
cardiac disorder secondary to PTSD and a total rating based 
on individual unemployability due to service-connected 
disabilities.  As these matters have not been developed or 
certified for appeal, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that the current disability rating 
assigned to his service-connected PTSD does not truly reflect 
the severity of his disability.  He also maintains that he 
should be granted an extraschedular rating based on the fact 
that his psychiatric disorder interferes significantly with 
his ability to work.  

At the June 2005 personal hearing, the veteran reported that 
he has been receiving psychiatric counseling from VA 
facilities in Ft. Myers and Naples, Florida.  Further, the 
veteran has reported that he received weekly psychiatric 
counseling from the Vet Center.  The record contains 
psychiatric summaries from the Vet Center, but does not 
contain the clinical records.  These records should be 
obtained.   

In August 2005, the Board received additional medical records 
from the veteran.  A waiver of consideration by the RO did 
not accompany these statements.  These documents are relevant 
to his claim regarding increased compensation for his 
service-connected psychiatric disorder.  The RO has not had 
an opportunity to review this evidence and to issue a 
supplemental statement of the case (SSOC). 

Moreover, the veteran has not undergone a VA psychiatric 
examination since 2002.  At the personal hearing, the veteran 
indicated that his psychiatric disability had increased in 
severity since then.  The duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Wilson (Lawrence) v. Derwinski, 2 Vet. App. 16, 21 (1991); 
and Parker v. Derwinski, 1 Vet. App. 522, 526 (1991).  The 
Board finds that a medical examination is desirable for the 
proper adjudication of his claim. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records.  These 
records should include records from the 
Vet Center that date from May 2001 to the 
present.  

2.  The RO should also obtain records 
from the VA facilities in Ft. Myers and 
Naples, Florida, that date from May 2001 
to the present.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
is asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which may be found 
in the September 2002 statement of the 
case, pp. 8-9.  The examiner should also 
comment on the degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected PTSD.  The examiner must review 
the additional medical records and assign 
a Global Assessment of Functioning (GAF), 
if possible, and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO should again consider the 
evaluation of the veteran's service-
connected PTSD, including whether the 
veteran's case should be referred to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service, for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321 (2004).  

5.  Thereafter, the RO should readjudicate 
the claim, with consideration of the 
additional evidence submitted to the 
Board.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, which should include 
a discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 
 
 
 


